UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 r TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 1-14088 Acacia Diversified Holdings, Inc. (Exact name of small business issuer as specified in its charter) Texas 75-2095676 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3512 East Silver Springs Blvd. - #243Ocala, FL (Address of principal executive offices) (Zip Code) (877) 513-6294 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.(1) Yesx Nor(2) YesxNor Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo r Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (Check one): Large accelerated filer r Accelerated filer r Non-accelerated filer r Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesr Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant HAS FILED ALL DOCUMENTS AND REPORTS REQUIRED TO BE FILED BY Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesrNor APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of September 30, 2015: 12,955,406 common shares. Table of Contents TABLE OF CONTENTS Page PART I. Financial Information Item 1. Financial Statements F-1 Item 1B. Unresolved Staff Comments 1 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 1 Item 4(T). Controls and Procedures 6 PART II. Other Information Item 5. Other Information 8 Item 6. Exhibits 8 Signatures 9 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements ACACIA DIVERSIFIED HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Assets of discontinued operations - Total Current Assets Property and equipment, net of accumulated depreciation of $42,787 and $48,151 in 2015 and 2014, respectively Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable Accrued liabilities - Shareholder payable - Note payable, current portion Liabilities of discontinued operations - Total Current Liabilities Commitments and contingencies - - Stockholders’ Equity (Deficit) Common stock, $0.001 par value, 150,000,000 shares authorized; 12,735,406 shares issued and outstanding in 2015 and 2014 Additional paid-in capital Retained deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents ACACIA DIVERSIFIED HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ - $ - $ - $ - Costs and expenses Employee compensation General and administrative Depreciation and amortization Total costs and expenses Operating (loss) before other income (expense) and income taxes ) Other income (expense) Interest expense ) Total other income (expense) Loss before income taxes ) Income taxes - Loss from continuing operations ) Gain (loss) on discontinued operations Gain (loss) on discontinued operations, net ) Gain on disposition of discontinued operations - - - Net gain (loss) from discontinued operations ) Net income (loss) $ ) ) Basic and diluted income (loss) per share (Loss) from continuing operations $ ) $ ) $ ) $ ) Income (loss) from discontinued operations, net $ ) $ $ $ Net income (loss) $ ) $ $ $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. F-2 Table of Contents ACACIA DIVERSIFIED HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Cash flows from operating activities Net income (loss) $ $ ) Less (income) from discontinued operations, net of income taxes ) ) Net (loss) before discontinued operations ) ) Adjustment to reconcile net loss before discontinued operations to net cash provided by operating activities Depreciation Common stock and stock options issued for services and compensation - Changes in Operating Assets and Liabilities Shareholder payable/receivable ) ) Accounts payable ) ) Accrued liabilities ) Cash flow (used in) continuing activities ) ) Cash flow provided by discontinuing activities Net cash flow (used in) operating activities ) ) Cash flows (used in) investing activities Purchase of equipment/leasehold improvements ) - Cash flow (used in) continuing activities ) - Cash flow provided by (used in) discontinued activities ) Net cash flow provided by (used in) investing activities ) Cash flow provided by (used in) financing activities Cash Overdraft - ) Cash flow (used in) continuing activities - ) Cash flow provided by (used in) discontinued activities ) Net cash flow provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information Cash paid during period for: Interest $ $ Income tax $ - $ - Non-cash investing and financing activities Related party payable - ) Common stock - Additional paid-in capital - $ - $ - The accompanying notes are an integral part of these financial statements. F-3 Table of Contents ACACIA DIVERSIFIED HOLDINGS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2015 and 2014 NOTE 1 – THE COMPANY AND BASIS OF PRESENTATION On July 10, 2013 the Company, by and through its then new, wholly-owned Citrus Extracts, Inc. subsidiary (“CEI”), acquired certain assetsand assumed liabilitiesrelated to those assets from Red Phoenix Extracts, Inc., (“RPE” or the “Seller”) located in Fort Pierce, Florida.The Company commenced new revenue-producing operations with that subsidiary on that date. CEI was formed primarily for the purpose of manufacturing food grade ingredient products derived from raw citrus peel resulting from juice manufacturing operations at plants involved in the process of making citrus juice from fresh, whole fruit. On January 15, 2014 the Company formed Acacia Transport Services, Inc. (“ATS”) as another separate wholly-owned subsidiary, but activity did not begin until July of that year when it acquired several tandem-axle road tractors, tandem-axle aluminum end-dump trailers, and other assets necessary to operate its transport business.ATS was formed for the primary purpose of transporting raw citrus peel to CEI for use in those manufacturing operations, and for the secondary purpose of generating transport revenues from hauling excess raw citrus peel to local farmers for use as feed for livestock and animals.On July 2, 2014, ATS entered into an Agreement for Citrus Peel Hauling Services with Lambeth Groves Juice Company, a juice extraction company located in Vero Beach, Florida some 20 miles from CEI.That contract called for ATS to assume all responsibilities for removing the raw, remediated citrus peel products from Lambeth Groves effective July 30, 2014, with actual transport operations from Lambeth Groves commencing in early August 2014. On March 1, 2014 the Company began performing milling operations for its CEI subsidiary at its Fort Pierce location using the trade name Acacia Milling Services (“AMS”). Milling is the term applied to grinding or otherwise refining the finished citrus ingredient products rendered by CEI into smaller, finer particles.Those services varied from simple sifting operations that separated the various sizes of materials to creating specific cuts from the original material, such as “tea bag cut” size, granulated materials of various mesh sizes, or “powders” of various mesh sizes.Generally the greater the mesh size (finer, smaller, particle size) requested by the customer, the higher the milling charges per pound.Prior to sale of the assets of its subsidiaries, the Company had not yet established separate accounting functions for its new AMS milling operations, intending to further segregate those milling operations at a later time and implementing a new system of separate financial reporting for those operations. However, those plans became moot in light of the sale of the Company’s income-producing operations and milling operations in June of 2015. Thus, Acacia Diversified Holdings, Inc. was: (i) through its CEI subsidiary, engaged in operating an agricultural processing and manufacturing business concentrating on optimizing citrus biomass (waste) materials into food, beverage, spice, nutraceutical, skin care, cosmetics, and botanical products; (ii) through its wholly-owned ATS subsidiary in Fort Pierce, Florida engaged in the transportation industry; and, (iii) through its AMS operations, engaged in milling finished products for the Company’s CEI subsidiary, ultimately intending to serve other clients as well. On June 29, 2015, the Company sold its CEI and ATS businesses and its AMS operations, first accounting for those businesses as discontinued effective with the Quarterly Report on Form 10-Q for the period ended June 30, 2015. Following June 29, 2015, the Company was without revenue-producing operations, and is currently reviewing opportunities for new mergers, acquisitions, or business combinations. CONSOLIDATION – The Company had two wholly-owned subsidiaries, Citrus Extracts, Inc. and Acacia Transport Services, Inc., as of December 31, 2014.The assets and related businesses of those subsidiaries were sold on June 29, 2015, and the Company has accounted for those operations as discontinued at June 30, 2015.All significant intercompany accounts are eliminated in consolidation. NOTE 2 – GOING CONCERN As of September 30, 2015, the Company had limited liquid assets and had not generated new revenues since selling the assets of its income-producing subsidiaries on June 29th of this year. As a result, without generating new revenues or finding new and viable sources of capital the Company may not be able to meet its future obligations as they come due by the second or third quarter of 2016 and will have difficulties meeting expenses relating to the expansion of the Company. Management’s plans include attempting to find new acquisitions, mergers or other business combination prospects, and/or attempting to raise funds from the public through the sale of its equity securities in a private offering made pursuant to Regulation D promulgatedunder the Securities Act of 1933.There can be no assurance that Management’s plans in those regards will be successful. F-4 Table of Contents NOTE 3 – DISCONTINUED OPERATIONS The gain on sale of discontinued operations was determined as follows for the nine months ended September 30, 2015: September 30, 2015 Sale price $ Less: Assets sold ) Expenses related to sale ) Gain on disposal $ Revenues, as a component of the consolidated financial statements contained in this Quarterly Report on Form 10-Q, are reclassified in the current and some prior periods as a result of the accounting procedures associated with discontinued operations.Those revenues are then incorporated as gains or losses from the discontinued operations.Prior to June 30, 2015, the Company was actively engaged in the manufacture of food-grade ingredient products derived from raw citrus peel and in transporting the raw citrus peel and the finished ingredient products. The schedules set forth below reflect the operation of the Company's manufacturing and transport subsidiaries for the nine months ended September 30, 2015 and 2014, including the actual revenues generated during the first six months of 2015 prior to the sale of the assets and businesses related to those subsidiaries, and for the first nine months of 2014 during which period both subsidiaries were still in operation. The gain on discontinued operations for Citrus Extracts, Inc. (“CEI”) and Acacia Transport Services, Inc. (“ATS”) was determined as follows for the nine months ended September 30, 2015 and 2014: Description CEI ATS Total Revenue $ $ $ Costs of sale Employee compensation - General & administrative expense Gain on sale of assets (3,060 ) (462 ) (3,522 ) Interest expense Total costs and expenses $ $ $ Net gain from discontinued operations $ $ $ Description CEI ATS Total Revenue $ $
